                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                           4:19CR3011

     vs.
                                             AMENDED PROTECTIVE ORDER
TAWHYNE M. PATTERSON, SR.,
DAMON D. WILLIAMS, and DANTE D.
WILLIAMS,

                  Defendants.


     As requested in Patterson’s unopposed motion, (Filing No. 70), which is
hereby granted,


     IT IS ORDERED:


     1)    Defense counsel may review the discovery and Jencks materials
           with their respective clients, but the Defendants may not retain a
           copy of the discovery materials. Defense counsel may allow their
           regular staff, as well as interpreters, and any experts and
           investigators the defense may hire for this litigation, to retain a copy
           of the discovery materials.

     2)    Defense counsel shall not disseminate a copy of the discovery
           materials to anyone else without first obtaining this Court’s approval,
           and they shall not discuss or disclose the contents of these
           documents to any other person, other than defense counsel’s
           immediate staff, the defendant, and any experts and investigators
           the defense may hire for this litigation, without further leave of this
           Court.
3)    Should this case proceed to trial, the defendants are prohibited from
      possessing a copy of these documents (including the Jencks
      material) outside of the courtroom.

4)    All discovery documents provided to defense counsel shall be
      placed in secure files with restricted access following the conclusion
      of the case until defense counsel determines it is appropriate to
      destroy the files or return them to the government.


Dated this 15th day of February, 2019.


                                      BY THE COURT:

                                      s/ Cheryl R. Zwart
                                      United States Magistrate Judge




                                  2
